Title: From John Adams to Md., Citizens of Baltimore, 2 May 1798
From: Adams, John
To: Baltimore, Md., Citizens of



Gentlemen
Philadelphia May 2d: 1798.

I thank you, for communicating to me this respectful address—The sense you entertain of the conduct of a foreign nation, in threatening with destruction, the freedom, and Independence, of the United States, and representing the Citizens of America as a divided people, is such as patriotism, naturally and necessarily inspires—The fate of every republic in Europe however, from Poland, to Geneva has given too much cause, for such thoughts, and projects, in our Enemies, and such apprehensions in our Friends, and ourselves—Republics are always divided in opinions, concerning forms of Government, and plans, and details, of Administration,—these divisions are generally harmless, often salutary, and seldom very hurtful, except when foreign Nations interfere, and by their arts, and agents, excite, and foment, those divisions them into parties and factions;—such interference and influence, must be resisted, and exterminated, or it will end in America, as it did anciently, in Greece, and in our time in Europe, in our total destruction, as a republican Government and Independent power—The liberal applause, you bestow, on the measures pursued by the Government, for the adjustment of differences, and restoration of harmony, your resolutions of Resistance in preference to submission to any foreign power: your Confidence in the Government, your recommendation of measures of defence, the Country, and protection of its commerce, and your generous resolution to submit to the Expences, and temporary inconvenience which may be necessary to preserve the sovereignty, and freedom of the United States are received with much respect.


John Adams